Case: 2:18-cv-00692-MHW-EPD Doc #: 65 Filed: 02/20/19 Page: 1 of 2 PAGEID #: 449




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



  Brian Garrett, et a!..

               Plaintiffs,                     Civil Action 2:18-cv-692


         V.

                                               Judge Michael H. Watson
  The Ohio State University,
                                               Magistrate Judge Deavers
               Defendant.




  Steve Snyder Hill, et al.,

               Plaintiffs,                        Civil Action 2:18-cv-736

         V.
                                                  Judge Michael H. Watson
  The Ohio State University,
                                                  Magistrate Judge Deavers
               Defendant.
                                       ORDER


         The Court met with the parties on February 19, 2019. At the meeting, the

  Court ordered the parties to meet and confer on pending issues and file an

  update with the Court on the following matters:

     •   The parties shall present the Court with the name(s) of one or two

         mediators that the parties agree upon.

     •   The parties shall indicate whether there are any objections to consolidating

         Case Nos. 2:18-cv-692 and 2:18-cv-736, and whether they believe the
Case: 2:18-cv-00692-MHW-EPD Doc #: 65 Filed: 02/20/19 Page: 2 of 2 PAGEID #: 450




         issue should be briefed.


     •   The parties in the 2:18-cv-692 case shall discuss the pending motion to

         clarify, modify, or amend the order granting in part and denying in part

         John Doe Plaintiffs* motion to proceed anonymously, ECF No. 64. The

         parties shall advise the Court whether and what issues remain for judicial

         resolution regarding this motion.

         The parties shall file an update via a Joint Notice on the above matters on

  or before March 12, 2019.

         IT IS SO ORDERED.

                                        /s/Michael H. Watson
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




  Case Nos. 2:18-cv-692; 2:18-cv-736                                       Page 2 of 2
